internal_revenue_service te_ge technical_advice_memorandum jan - sec_2002 taxpayer's name taxpayer's address taxpayer's identification_number years involved t ed b ufk- 3b c requests to be classified as a state instrumentality for purposes of exempting it from fica tax_liability under sec_3121 of the internal_revenue_code from compensation paid to its teachers who were members of a state retirement_system facts c is exempt from federal_income_tax under what is currently sec_501 and is a public-supported charity under sec_170 on dissolution or liquidation of c and after payment of its liabilities c's board_of directors must distribute any remaining assets solely to a tax-exempt_organization c owns all or virtually all of its land building and facilities c was publicly incorporated and chartered by a special act of the a general assembly for the care and guardian of orphaned children over the years there have been intervening acts of the legislature to modify its charter and its functions but the public charter and incorporation have not been repealed in z the legislature repealed the special act of and changed the name of the organization from b to c since its creation in y c has expanded its public welfare service and currently provides education and treatment for children with emotional behavioral and learning problems c runs a residential treatment program in which children most of whom are in the custody of the state are provided with education as well as treatment for mental behavioral and substance abuse problems c also runs a nonresidential extended day program that provides treatment services and special education programs in addition c operates a foster care program for the state's department of children and families the department which has delegated to c the responsibility to recruit home study and make licensure recommendations of foster care homes ‘ state a through the-department places residential and extended day programs clients may also be referred by private insurance_companies of the children placed in fle special education programs approximately percent to percent of the children served in c's - are placements from state a with the remaining percent of the children in the special education programs having been referred by public school systems for special education that the public schools are incapable of providing since state a has allowed all of c's teachers but not its other employees to participate in state a's teacher's retirement_system pursuant to a state statute teachers in c's special education program had been eligible to participate in the state teacher's retirement_system since z teachers at certain other schools_for disadvantaged children in state a are also eligible to participate in the state teacher's retirement_system for purposes of state a's teacher's retirement_system c is considered to be a public school by being classified as a public school the teachers at c are required to contribute to the state teacher's retirement_system for purposes of the retirement_system there is no distinction between those teachers who are employed by c and those who are employed by a municipal school system except that a teacher employed by a municipal school system is exempt from paying fica tax each child residing at c is assigned an individualized education plan under the supervision of the child's caseworker who is a state employee and is subject_to oversight by the local school system representatives of state a's education department make periodic visits to c to ensure the education provided to the children is in accordance with the individualized education plan at times a teacher's aide will be assigned to a child and the cost of such aide will’ be borne by the local school system state a's department of education which sets and reviews c's educational curriculum accredits c the state's education department affects c's education budget by setting its tuition rates a statute of state a provides that c must admit physically disabled children upon application if c's physicians determine that c has facilities to serve the child and c has room to accommodate the child if c did not exist children who have been deemed too behaviorally and psychologically troubled to be educated in the public school system would be the responsibility of the state to educate either in the public schools or in a state-owned treatment facility c is subject_to various license and standard requirements set forth in state a's regulations in order to conduct its residential treatment program c is also subject_to state-imposed regulations concerning its extended day treatment program and child placement program the state and its municipalities provide virtually all of c's programmatic and operating funding approximately _ percent of c's gross_income comes from fee-for-service payments from state a's department for treatment and municipalities for education percent of the funding is derived from competitive bidding for grants from state a's department moreover the funds to educate the children referred by the department and the local school systenis-gome directly from the municipalities in which the referring schools are located and is money that would otherwise be allocated to the schools state a also exercises its bonding authority to provide funds to c for example the state may issue a bond for financing c’s operations or construction of new facilities as part of the bond state a places a lien on c's property a statute of state a entitles c to participate in the state's procurement system through which state agencies purchase equipment and supplies the organization is governed by a self-perpetuating board_of directors elected to staggered two-year terms the board_of directors for the year is composed of members of whom are public school administrators state a does not appoint any-of the officers directors of c according to a typical contract with the state c agrees to ensure that the board_of directors shall include comnitunity family and professional participation and whenever possible the participation of people who use the services of the organization c's advisory board is made up of members of the town's school systems c's certified accountants audit its books_and_records c's firm completes the state forms and subsequently sends them to the state for purposes of determining c's following year's reimbursement rate according to contracts with the state the audit must adhere to state single audit standards in a typical contract with the department c shall provide for an annual financial audit acceptable to the department for any expenditure of state-awarded funds made by c in contracts with the local boards of education no provision for auditing requirements exists c represents that it is a private nonprofit institution in its relations with the public as well as in internal documentation these representations are included in c's fundraising material company literature and deferred_compensation agreements for c employees law wages sec_3101 of the code imposes an excise_tax on employees with respect to their sec_3102 of the code requires the employer to collect the tax on employees and remit it periodically to the service sec_3111 of the code imposes an excise_tax on every employer with respect to having individuals in his employ equal to certain percentages of the employee's wages sec_3121 of the code excludes from employment services performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing that is wholly owned thereby but only if the individual is a member of a retirement_system of such state or instrumentality certain exceptions to this rule are not applicable here in rey rul 1957_1_cb_311 the service found the following factors would govern in determining whether an organization is an instrumentality of a state or subdivision for purposes of sec_3121 whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of the state whether there are any private interests involved or whether the state has the powers and interests of an owner whether control and supervision of the organization are vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses in revrul_65_26 1965_1_cb_444 the service found a municipal league that was organized by individuals under the private nonprofit corporation laws is not a state instrumentality for federal employment_tax purposes because control and supervision of the league are not vested in any public authority 10s z2uuz22029 the service maintained that none of the factors listed in revrul_57_128 supra were met the board_of trustees holds and controls the league's property manages its lawful business approves an annual budget and submits annual reports to its members although the board is comprised of municipal officers they do not act as agents of their respective municipalities thus control and supervision of the league are not vested in any public authority furthermore the league has not been designated by any municipal corporation as its agent or instrumentality as would be possible under its constitution of the state under revrul_69_453 1969_2_cb_182 a connecticut soil and water conservation district formed as a private nonstock corporation by individuals who have complete control_over its operations is not a wholly owned state instrumentality for employment_tax purposes the ruling referred to revrul_57_128 supra in its analysis in holding that the district was not a state instrumentality the service relied on the fact that the district was formed by private individuals who have complete control of the corporate operations particularly the control_over revenue and expenditures also the state law that concerns the district is regulatory in nature the state commissioner has issued regulations suggesting certain modes of procedures and requiring an annual report on the district's operations and financial status these regulations are designed to insure the integrity of the district but not to direct its operations the district like any other corporation that has an effect on public interest is subjected to state regulations designed to protect the public interest in 666_f2d_834 cir cert_denied 457_us_1105 the court concluded that temple university was not an entity constituted to issue bonds on behalf of the state of pennsylvania it held that no such identity of interest control or intent exists between temple and the state of pennsylvania nor is there any language in the controlling statute that purports to make temple the alter ego of the state it further held that on behalf of meant the issuer must be a wholly governmentally controlled_entity performing a wholly governmental function the supreme court of pennsylvania discussed temple's status in mooney v board_of trustees of the commonwealth system of higher education pa a 2d finding that the regulatory scheme set up by the legislature to safeguard against improper expenditure of public funds does not transform temple into a state_agency the appellate court based its conclusion on several factors the state recognized that temple would continue to have all the rights and privileges of a nonprofit corporation trustees appointed by the state only constituted a one-third minority board leaving the majority non- public trustees with the power to manage and control the university temple continued to own the land building and facilities that it possessed before it became a state-supported institution and the state only audited the funds appropriated by it not all of temple's finances in 828_f2d_910 2d cir the appellate court recognized that the service has consistently relied on the six factors in revrul_57_128 supra in determining whether an organization was a state instrumentality and quoted them with approval it held that the long island railroad was a political_subdivision of the state of new york because it satisfied all six of the criteria in state of 40_f3d_817 eo cir the court endorsed the six-factor test or revrul_57_128 supra and held that the michigan education trust which provides college tuition scholarships satisfied the first five factors although the trust did not meet the financial autonomy requirement on balance it satisfied the law and constituted an yo instrumentality of the state of michigan the court stated that the education trust is a public agency explicitly authorized to exercise contracting powers ‘on behalf of the state’ for a purpose that the michigan legislature has declared is ‘necessary and desirable for the public health safety and welfare rationale whether an entity is an instrumentality of a governmental_unit is determined based on the six factors listed in revrul_57_128 supra the service will examine the facts and circumstances to decide whether on balance the organization has met the requirements under the law see state of 40_f3d_817 cir in this case although c meets factors one and six it does not satisfy two three four and five of the test and thus is not classified as a state instrumentality for employment_tax purposes under sec_3121 of the code c satisfies factor one because it is used for a governmental purpose and performs a governmental function c performs three governmental functions that are at the core of the state's health and welfare purposes first it provides full support and education to children who are wards of the state second it operates a foster care placement service for children who are in the custody of the state and third it provides public education to children too troubled to be educated in the regular public school system state a's education department which sets and reviews c's educational curriculum accredits c if c did not exist children who have been deemed too behaviorally and psychologically troubled to be educated in the public school system would be the responsibility of the state to educate either in the public schools or in a state-owned treatment facility c satisfies factor six concerning the degree of financial autonomy and the source of its operating_expenses the state and its municipalities provide percent of c's programmatic and operating funding state a also exercises its bonding authority to provide funds to c for example the state may issue a bond for financing c's operations or construction of new facilities as stated above c has not met factors two three four and five of revrul_57_128 supra c does not satisfy factor two because it does not perform its services on behalf of state a see 666_f2d_834 cir cis nota wholly governmentally controlled_entity it has all the rights and privileges of an independent nonprofit corporation in fact in its fundraising materials company literature and deferred_compensation agreements for its employees c holds itself out as a private nonprofit institution the state does not even suggest that it is its alter ego the fact that the state does not have the power to appoint a member to the board further demonstrates that c does not perform services on behalf of state a c also continues to own all or virtually all of its land building and facilities the fact that the state may hold a lien against the property to cover loans and or bonds is no different from the liens held by any substantial creditor of a private_institution furthermore c engages its own financial auditors and provides the state with a copy for purposes of determining the following year's reimbursement rate although the audit must adhere to state single audit requirements the state only audits the funds appropriated by it not all of c's finances according to a typical contract with the department this is no different from the action of any private_institution with respect to its creditor see 666_f2d_834 cir in which the court found that one of the reasons temple university was not an entity constituted to issue bonds on behalf of the state was because the state only audited the funds appropriated by it not all of temple's finances c also does not satisfy the third revrul_57_128 supra factor -- whether there are any private interests involved or whether the state has the powers and interests of an owner it is undisputed that state a and its political subdivisions do not have the powers of an owner of c indeed on dissolution of c its assets would be distributed to a similar sec_501 organization not to state a or its political subdivisions c argues that it does not have private interests in the sense of noncharitable interests however that is not sufficient because the essence of sec_3121 is to distinguish between charitable organizations that are and are not state instrumentalities something more than a totally charitable character is necessary to qualify as a state instrumentality c also does not meet factor four because it is not controlled or supervised by state a or officials acting on behalf of state a cisa nonprofit corporation that is governed by an independent board_of directors the state does not appoint any of the officers directors of the board according to a contract with the state c agrees to ensure that the board_of directors shall include community family and professional participation and whenever possible the participation of people who use the services of the organization this provision is not evidence of control or even involvement by the state furthermore for year the board_of directors is composed of members of whom are public school administrators it is not clear whether the public school administrators are agents of the state however even if they are control by the state is still lacking see revrul_65_26 supra in which the board members act on their own behalf and not as agents of their respective municipalities thus control and supervision are not vested in any public authority c argues that because its advisory board is made up of members of the town's school systems the government has a sufficient presence to allow it to be treated as an instrumentality of the state however typically an organization's board_of directors and officers have the power to control its day-to-day operations while the advisory board merely acts in an advisory manner thus c's advisory board does not give the state control of c's operations in addition to a lack of control of c's board the state also does not control c's financial affairs c chooses its own financial auditors who complete the relevant state forms and subsequently send them to the state for purposes of determining c's following year's reimbursement rate although the audit must adhere to state single audit requirements the state only audits the funds appropriated by it not all of c's finances according to a typical contract with the department this is no different from the action of any private_institution with respect to its creditor see 666_f2d_834 cir in which the court found that one of the reasons temple university was not an entity constituted to issue bonds on behalf of the state was because the state only audited the funds appropriated by it not all of temple's finances further evidence of the state's lack of control of c is the failure by the government to include auditing requirements in contracts with the local boards of education c argues that through administrative regulations the state exercises virtually complete control of its operations it is true that c is subject_to various license and standard requirements to conduct its residential treatment program it is also subject_to state-imposed regulations - conceming its extended day treatment program and child placement program although these regulations may give an appearance of some control by the state they are merely general regulations that apply to all child-care placement organizations many of which are private institutions see revrul_69_453 supra the contracts with state a are evidence that c receives money from the government and in return must abide by certain regulatory procedures an organization that contracts with the state for a compensation_for services arrangement like any other private contractor is not controlled by the state when the only involvement by the state is adherence to rules that are regulatory in nature see mooney v temple university of the commonwealth system of higher education board_of trustees pa a 2d in which the court held that the regulatory scheme set up by the legislature to safeguard against improper expenditure of public funds does not transform the organization into a state_agency c also argues that the state's education department controls c by making periodic visits to it to ensure that the education provided to the children is in accordance with the individualized education plan however this is no different from the regulations imposed by state a on other private child welfare institutions and finally c does not satisfy factor five of revrul_57_128 supra c like virtually all x century corporations in state a was created by a special act of the legislature while over the years there have been intervening acts of the legislature to modify c's charter and functions these changes did not go toward the operational aspects of the organization c is now subject_to state a's general nonprofit corporation laws this is not the type of statutory authority contemplated by revrul_57_128 supra a statute of state a provides that c must admit physically disabled children upon application if c's physicians determine that c has facilities to serve the child and c has room to accommodate the child c argues that this legislation demonstrates its recognition by state statute as an entity to provide public services ordinarily performed by the state and that its operations are governed by state statute however this requirement is similar to required admittance policies demanded of private health care institutions see revrul_69_545 1969_2_cb_1 and is also not the type of statutory authority contemplated by revrul_57_128 supra conclusion based on the foregoing discussion c has failed to meet the requirements under revrul_57_128 supra and therefore is not classified as a state instrumentality for purposes of exempting it from fica tax_liability under sec_3 b f from compensation paid to its teachers who were members of a state retirement_system c does not perform its services on behalf of state a the state does not have the powers and interests of an owner of c c is not controlled by state a and no statutory authority exists as contemplated by revrul_57_128 supra
